Case 16-09840        Doc 39     Filed 02/20/19     Entered 02/20/19 15:17:32          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 09840
         Lewis Wilson
         Shawnee L Vaughn
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/22/2016.

         2) The plan was confirmed on 05/12/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/10/2018.

         5) The case was Dismissed on 07/26/2018.

         6) Number of months from filing to last payment: 28.

         7) Number of months case was pending: 35.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-09840             Doc 39       Filed 02/20/19    Entered 02/20/19 15:17:32                Desc         Page 2
                                                        of 4



 Receipts:

           Total paid by or on behalf of the debtor                  $5,213.53
           Less amount refunded to debtor                              $197.46

 NET RECEIPTS:                                                                                          $5,016.07


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                      $4,010.00
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                              $214.95
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $4,224.95

 Attorney fees paid and disclosed by debtor:                          $0.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim            Claim       Principal      Int.
 Name                                      Class   Scheduled      Asserted         Allowed        Paid         Paid
 Advocate Trinity Hospital             Unsecured         545.00           NA              NA            0.00       0.00
 American InfoSource LP as agent for   Unsecured           0.00        383.45          383.45          19.51       0.00
 American InfoSource LP as agent for   Unsecured           0.00         82.47           82.47           0.00       0.00
 AmeriCash Loans LLC                   Unsecured         600.00        625.42          625.42          31.82       0.00
 ATG Credit LLC                        Unsecured      2,950.00            NA              NA            0.00       0.00
 Bank of America                       Unsecured         700.00           NA              NA            0.00       0.00
 Cashcity Loans/Citicash               Unsecured           0.00      1,943.23        1,943.23           0.00       0.00
 City of Chicago                       Unsecured         450.00           NA              NA            0.00       0.00
 Cnac - IL l115                        Unsecured      7,066.00            NA              NA            0.00       0.00
 Commonwealth Edison Company           Unsecured         526.00           NA              NA            0.00       0.00
 Contract Callers Inc                  Unsecured      1,087.00            NA              NA            0.00       0.00
 Contract Callers Inc                  Unsecured         774.00           NA              NA            0.00       0.00
 Credence Resource Management          Unsecured         124.00           NA              NA            0.00       0.00
 Credit Management, LP                 Unsecured         230.00           NA              NA            0.00       0.00
 Dr Cynthia Reynolds                   Unsecured         140.00        125.00          125.00           6.36       0.00
 Efs Finance                           Unsecured     11,057.00            NA              NA            0.00       0.00
 ERC/Enhanced Recovery Corp            Unsecured      3,809.00            NA              NA            0.00       0.00
 ERC/Enhanced Recovery Corp            Unsecured         855.00           NA              NA            0.00       0.00
 ERC/Enhanced Recovery Corp            Unsecured         530.00           NA              NA            0.00       0.00
 Exeter Finance Corporation            Unsecured      7,838.00       7,919.00        7,919.00        462.59        0.00
 Falls Collection Service              Unsecured         323.00           NA              NA            0.00       0.00
 Falls Collection Service              Unsecured         185.00        184.68          184.68           5.81       0.00
 Illinois Collection Service           Unsecured         594.00           NA              NA            0.00       0.00
 Internal Revenue Service              Priority          906.00           NA              NA            0.00       0.00
 Midland Funding LLC                   Unsecured           0.00      1,435.89        1,435.89          83.88       0.00
 Navient Solutions Inc                 Unsecured     18,429.00            NA              NA            0.00       0.00
 Northwest Collectors                  Unsecured         640.00           NA              NA            0.00       0.00
 Payday Loan Store                     Unsecured         600.00        602.00          602.00          30.63       0.00
 Peoples Energy Corp                   Unsecured         733.00      1,913.21        1,913.21        111.76        0.00
 Peoples Gas                           Unsecured         498.00           NA              NA            0.00       0.00
 Skyline Health Services               Unsecured         840.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-09840             Doc 39   Filed 02/20/19    Entered 02/20/19 15:17:32               Desc        Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim         Claim         Claim        Principal       Int.
 Name                                 Class    Scheduled      Asserted      Allowed         Paid          Paid
 Sprint                            Unsecured         277.00        276.95        276.95          14.09        0.00
 Sprint                            Unsecured         485.00        484.88        484.88          24.67        0.00
 Texas Guaranteed Student Loan     Unsecured           0.00    11,583.38     11,583.38            0.00        0.00
 Transworld System Inc.            Unsecured         180.00           NA            NA            0.00        0.00
 Unique National Collections       Unsecured          38.00           NA            NA            0.00        0.00
 United States Dept Of Education   Unsecured     20,135.00     16,653.57     16,653.57            0.00        0.00
 United States Dept Of Education   Unsecured           0.00      4,906.52      4,906.52           0.00        0.00
 United States Dept Of Education   Unsecured     22,591.00     22,940.72     22,940.72            0.00        0.00
 US Bank                           Unsecured         346.00           NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim           Principal                Interest
                                                              Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                         $0.00                $0.00                $0.00
       Mortgage Arrearage                                       $0.00                $0.00                $0.00
       Debt Secured by Vehicle                                  $0.00                $0.00                $0.00
       All Other Secured                                        $0.00                $0.00                $0.00
 TOTAL SECURED:                                                 $0.00                $0.00                $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                $0.00                $0.00
        Domestic Support Ongoing                                $0.00                $0.00                $0.00
        All Other Priority                                      $0.00                $0.00                $0.00
 TOTAL PRIORITY:                                                $0.00                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                              $72,060.37             $791.12                  $0.00


 Disbursements:

           Expenses of Administration                            $4,224.95
           Disbursements to Creditors                              $791.12

 TOTAL DISBURSEMENTS :                                                                            $5,016.07




UST Form 101-13-FR-S (9/1/2009)
Case 16-09840        Doc 39      Filed 02/20/19     Entered 02/20/19 15:17:32            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/20/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
